IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                 December 11, 2001 Session

    SUSAN KLAMON WHITON (LEEDOM) v. ALAN LOUIS WHITON

                       Appeal from the Circuit Court for Sevier County
                         No. 88-109-I   Ben W. Hooper, III, Judge

                                     FILED JUNE 27, 2003

                                No. E2003-01279-COA-RM-CV



Opinion on Remand from the Supreme Court.


HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS , J.
and WILLIAM H. INMAN , SR.J., joined.

Sarah Yarber Sheppeard and Jason H. Long, Knoxville, Tennessee, for the Appellant, Alan L.
Whiton

Dale Alan Everett, Knoxville, Tennessee, for the Appellee, Susan K. Whiton (Leedom)

Paul G. Summers, Attorney General & Reporter, and Kim Beals, Assistant Attorney General, Office
of the Attorney General, Nashville, Tennessee, for the Intervening Petitioner, State of Tennessee


                                SUPPLEMENTARY OPINION



        Upon appeal to the Supreme Court, it reversed our determination that the guidelines
promulgated with regard to child support were unconstitutional and remanded the case to this Court
for reconsideration in light of the recently-released opinion in Gallaher v. Elam, _____ S.W.3d ____
2003 WL 2010731 (Tenn. May 2, 2003).

       Upon consideration of Gallaher as directed by the Supreme Court, we conclude the Trial
Court’s award of child support was appropriate and adopt its determination as the opinion of this
Court.
        Costs of appeal are adjudged one-half against Susan Klamon Whiton (Leedom) and one-half
against Alan Louis Whiton.



                                           _________________________________________
                                           HOUSTON M. GODDARD, PRESIDING JUDGE




                                              -2-